Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered January 9, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed, and matter remitted to the Supreme Court, Kings County, for resentencing in accordance herewith.
The defendant was convicted of robbery in the second degree, a class C felony under Penal Law § 160.10, and was adjudicated a persistent violent felony offender. At sentencing, the court reviewed the defendant’s probation report and noted a number of factors. It then imposed a sentence of from 15 years to life imprisonment, stating "my hands are tied by the law”. We can find no law mandating the imposition of that sentence, however, as under Penal Law § 70.08 (3) (b), the permissible range for the minimum term of the sentence in this case is from 8 to 25 years’ imprisonment. We cannot determine what sentence the court intended to impose, nor, in fact, whether the court misapprehended the statute in sentencing the defendant to from 15 years to life imprisonment. Therefore, the case is remitted for appropriate resentencing.
*407We have considered the defendant’s other contention and find it to be without merit. Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.